Citation Nr: 0600360	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  01-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to revocation of a forfeiture action 
pursuant to VA law now codified at 38 U.S.C.A. § 6104(a) 
(West 2002).

(In a separate decision, the Board addresses the issue of 
whether a December 29, 1976 Forfeiture Decision, in which the 
veteran was declared to have forfeited all rights, claims and 
benefits to which he might otherwise be entitled under VA 
laws, should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).)


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service, including as a prisoner of 
war (POW), during multiple periods from January 1942 to May 
1946.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In September 2001 and February 2004, the Board remanded this 
claim to the RO, including via the Appeals Management Center 
(AMC), in Washington, D.C., for additional action.

In a VA Form 9 received at the RO in June 2005, the veteran 
requested a Board hearing at the RO.  By letter dated in 
November 2005, the Board acknowledged the veteran's request.  
The Board also asked for clarification regarding whether the 
veteran still wished to attend such a hearing given his 
recent motion for an advance of his case on the docket.  The 
Board provided the veteran with a form to complete, which 
listed several hearing options.  The same month, the Board 
received the completed form from the veteran, which indicated 
that he wished to withdraw his hearing request.  Based on 
that submission, the Board deems such hearing request 
withdrawn.  

In November 2005, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The Veterans Benefits Administration, Compensation and 
Pension Service (VBA), declared the veteran to have forfeited 
all rights, claims and benefits to which he might otherwise 
be entitled under VA laws, in a Forfeiture Decision dated in 
December 1976.

3.  VBA notified the veteran of the December 1976 Forfeiture 
Decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

4.  The evidence received since December 1976 is either 
cumulative and redundant, or does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim of 
entitlement to revocation of a forfeiture action pursuant to 
VA law now codified at 38 U.S.C.A. § 6104(a) (West 2002).


CONCLUSIONS OF LAW

1.  The December 1976 Forfeiture Decision, in which VBA 
declared the veteran to have forfeited all rights, claims and 
benefits to which he might otherwise be entitled under VA 
laws, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1976).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to revocation of a forfeiture action 
pursuant to VA law now codified at 38 U.S.C.A. § 6104(a) 
(West 2002).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24.

The RO provided the veteran VCAA notice by letter dated in 
August 2003, after deciding the veteran's claim in a decision 
dated in April 2001.  The content of this notice letter 
considered in conjunction with the content of other documents 
sent to the veteran during the course of his appeal reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

In the August 2003 notice letter, the RO acknowledged the 
veteran's claim, noted what the evidence needed to show to 
substantiate that claim, informed the veteran of the VCAA and 
VA's duty to assist, and explained to him that it was 
developing his claim pursuant to that duty.  The RO 
identified the evidence it had obtained in support of the 
veteran's claim, the evidence VA was responsible for 
obtaining, and the evidence VA still needed the veteran to 
submit.  The RO indicated that it would make reasonable 
efforts to help the veteran get the evidence necessary to 
support his claim provided he identified the sources thereof, 
but that ultimately, it was his responsibility to ensure VA's 
receipt of all such evidence.  The RO advised the veteran to 
identify or send directly to VA all evidence or information 
pertinent to his claim.

Moreover, in a letter dated in April 2001, a statement of the 
case issued in May 2001, and a supplemental statement of the 
case issued in June 2003, the RO informed the veteran of the 
reasons for which it denied his claim and identified the 
evidence upon which it based its denial.  The RO also 
provided the veteran the provisions pertinent to his claim, 
including those explaining VA's duties to notify and assist. 

For the following reasons, any defect with respect to the 
timing of the August 2003 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
curious result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
the veteran's claim, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in 
obtaining records in support of his claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  However, the veteran never 
identified any source of such records.  VA did not assist the 
veteran by conducting medical inquiry in an effort to 
substantiate the veteran's claim because the question at 
issue in this case is not medical in nature.  38 U.S.C.A. § 
5103A(d) (West 2002).  There is therefore no possibility that 
such inquiry could aid in substantiating the veteran's claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).  The 
Board thus deems the record ready for appellate review.   



II.  Analysis of Claim

The veteran seeks revocation of a forfeiture of VA benefits 
VBA previously declared against him in a Forfeiture Decision 
dated in December 1976.  In that decision, VBA declared the 
veteran to have forfeited all rights, claims and benefits to 
which he might otherwise be entitled under VA laws.  VBA 
based its decision on a finding that the veteran's sustained 
membership and service of approximately one year in the 
Japanese sponsored and controlled Bureau of Constabulary, a 
component of the Imperial Japanese Military Forces, during 
the enemy occupation of the Philippines, was of assistance to 
the Imperial Japanese Government.  VBA concluded that, based 
on such finding, the veteran was guilty of mutiny, treason, 
sabotage, or rendering assistance to an enemy of the United 
States or of its allies, thereby violating the provisions of 
Section 3504(a), Title 38, United States Code.  

In support of its decision, VBA considered: the veteran's 
service personnel records, including Special Orders and 
Narrative Reports; Statements of Service; a May 1946 
Affidavit for Philippine Army Personnel; an April 1973AGUZ 
Form 632 (Additional Information); medical reports and 
records; a report of a VA examination conducted in July 1973; 
a report of a VA field examination conducted in August 1975; 
depositions and/or affidavits of a former guerilla officer, 
fellow soldiers and residents of multiple towns in the 
Philippines; and written statements of the veteran.  

VBA notified the veteran of the December 1976 Forfeiture 
Decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  The December 1976 Forfeiture Decision is thus final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1976).

The veteran attempted to reopen his previously denied claim 
for VA benefits by VA Form 21-526 (Veteran's Application for 
Compensation or Pension) received at the RO in September 
2000.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2005)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since VBA's December 1976 Forfeiture Decision includes: 
Statements of Service; letters and endorsements from the 
Office of the Mayor and various military personnel; service 
personnel records, including a POW Certificate, Special and 
General Orders, Extracts and Certificates of Clearance; the 
veteran's written statements; copies of Philippine laws; a 
May 1946 Affidavit for Philippine Army Personnel; medical 
records and other information; and affidavits of a former 
guerilla officer and fellow soldiers.  

Some of these documents, specifically, the Statements of 
Service, service personnel records, May 1946 affidavit, and 
affidavits of the former guerilla officer and fellow 
soldiers, were of record in December 1976, when VBA issued 
its Forfeiture decision.  These documents are therefore 
cumulative and redundant, not new.  

The Board finds the remainder of the evidence new, but not 
material.  Such does not bear directly and substantially upon 
the specific matter under consideration, and by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim of entitlement to revocation 
of a forfeiture action pursuant to VA law now codified at 38 
U.S.C.A. § 6104(a) (West 2002).  

More specifically, none of the remainder of the evidence 
speaks to the only issue at hand: whether the veteran served 
in the Japanese sponsored and controlled Bureau of 
Constabulary during the enemy occupation of the Philippines, 
thereby violating Section 3504(a), Title 38, United States 
Code, which considers such service tantamount to the 
rendering of assistance to an enemy of the United States.

In the newly submitted written statements, the veteran does 
not assert otherwise.  Rather, he asserts that even though he 
served with the Bureau of Constabulary, he was forced to do 
so as a POW and as such did not render assistance to an enemy 
of the United States.  Rather, on a voluntary basis, he 
served as an officer with a guerilla unit, the 3rd Battalion, 
First Tarlac Regiment, ECLGA, before, during and after 
jumping parole with the Bureau of Constabulary.  

In support of his assertions, he refers to Proclamation No. 
740, issued in August 1941 by the President of the 
Philippines, the Missing Persons Act, Public Law 301, a May 
1946 letter to the Chief of Staff, Philippine Army from the 
United States Army Headquarters at APO 707, an opinion of the 
Judge Advocate General of the Philippine Army discussing 
questions posed in the May 1946 letter, the oath of 
allegiance that a POW took as a condition of release or 
parole, a December 1944 letter to the Chief of Staff, 
Philippine Army, and various Philippine bills, or drafts 
thereof, Acts, military certifications, and a Supreme Court 
decision.  He claims that these items acknowledge that POWs 
like the veteran had no choice but to join the Bureau of 
Constabulary given their status in captivity, that such 
individuals should not lose entitlement to any rights or 
benefits as a result of such status, and that the Philippine 
government does not consider forced service with the Bureau 
of Constabulary tantamount to the rendering of assistance to 
an enemy of the United States.  Such statements merely shed 
light on the reason for which the veteran served in the 
Bureau of Constabulary and the way in which the Philippine 
government now views such service, but they do not constitute 
authority negating Section 3504(a), Title 38, United States 
Code, which considers such service tantamount to the 
rendering of assistance to an enemy of the United States.

Given the foregoing, the Board concludes that new and 
material evidence has not been received to reopen and decide 
on its merits the claim of entitlement to revocation of a 
forfeiture action pursuant to VA law now codified at 38 
U.S.C.A. 
§ 6104(a) (West 2002).  Rather, the claim must be denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to revocation of a forfeiture action pursuant 
to VA law now codified at 38 U.S.C.A. 
§ 6104(a) (West 2002) is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


